Exhibit 10.1



AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT


OF


SOUTHWEST ACQUISITIONS, LLC




THE UNITS OF THIS COMPANY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED, OR UNDER THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD,
TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER THAT ACT AND THE
APPLICABLE STATE SECURITIES LAWS, OR THE COMPANY SHALL HAVE RECEIVED AN OPINION
OF COUNSEL (WHICH COUNSEL AND OPINION WILL BE SATISFACTORY TO THE COMPANY’S
COUNSEL) THAT REGISTRATION OF SUCH SECURITIES UNDER THAT ACT AND UNDER THE
APPLICABLE STATE SECURITIES LAWS IS NOT REQUIRED.


THE UNITS OF THIS COMPANY ARE SUBJECT TO THE RESTRICTIONS AND PROVISIONS OF THIS
OPERATING AGREEMENT AND MAY ONLY BE DISPOSED OF OR ENCUMBERED IN COMPLIANCE
HEREWITH.






--------------------------------------------------------------------------------

Exhibit 10.1



AMENDED AND RESTATED LIMITED LIABILITY COMPANY
OF
SOUTHWEST ACQUISITIONS, LLC




THIS AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT is effective as of
October 20, 2014 (the “Effective Date”), and is by and among SOUTHWEST
ACQUISITIONS, LLC, a Delaware limited liability company; IMH SPECIAL ASSET NT
175-AVN, LLC, an Arizona limited liability company, as the Manager (as defined
below); and the persons executing this Agreement as Members (as defined below).
The Company was formed on March 6, 2013, pursuant to the Act;
The sole member of the Company adopted a Limited Liability Company Agreement of
the Company dated March 8, 2013 (the “Original Agreement”) to set forth the
rights and obligations of the sole Member.
Concurrently with the execution of this Agreement the Company will admit a
second Member and the parties hereto desire to amend and restate the Original
Agreement in its entirety through this Agreement which sets forth the terms
governing the business and affairs of the Company, the governance of the
Company, the conduct of its business, and the rights and privileges of its
Members and the Managers.
In consideration of the premises and the mutual agreements contained herein, the
parties hereto agree as follows:
ARTICLE 1
BUSINESS PURPOSES AND OFFICES
Section 1.1     Business Purpose. The business of the Company shall be to (a)
hold a 100% membership interest in IMH Gabella and thereby hold an indirect
interest in the Real Property, and to oversee the construction of certain
improvements thereon; (b) to exercise all other powers necessary to or
reasonably connected with the Company’s business that may be legally exercised
by limited liability companies under the Act; and (c) to engage in all
activities necessary, customary, convenient, or incident to any of the
foregoing.
Section 1.2    Principal Office. The principal business office of the Company
will be located at 7001 N. Scottsdale Road, Suite 2050, Scottsdale, AZ 85253
5251 or at such other place as the Manager may determine from time to time.
Section 1.3    Registered Office and Resident Agent. The location of the
registered office and the name of the resident agent of the Company in the State
of Delaware will be as stated in the

1



--------------------------------------------------------------------------------

Exhibit 10.1

Certificate, or as will be determined from time to time by the Managers and
appropriately filed with the Delaware Secretary of State as required by the Act.
Section 1.4    Term.    The Company shall continue in existence until it
terminates in accordance with the provisions of this Agreement or the Act.
Section 1.5    Foreign Qualification. The Company will register and qualify as a
foreign limited liability company under the laws of such jurisdictions as may be
determined by the Manager. The location of the registered office and the name of
the resident agent of the Company in each foreign jurisdiction will be
determined from time to time by the Managers and appropriately filed with the
appropriate offices in such jurisdiction.
ARTICLE 2
DEFINITIONS
Section 2.1    Terms Defined Herein. Certain terms used in this Agreement are
defined in the Tax Exhibit (as defined below) or elsewhere in this Agreement and
the preamble hereto. In addition to the terms defined in the body of this
Agreement or the Tax Exhibit, as used herein, the following terms will have the
following meanings, unless the context otherwise specifies:
“Act” means the Delaware Limited Liability Company Act, as amended or replaced
from time to time.
“Agreed Appraiser” has the meaning set forth in Section 9.7(d).
“Agreement” means this Amended and Restated Limited Liability Company Agreement
of the Company, as amended from time to time.
“Allocations” means any allocations among the Members and Assignees of Income,
Loss, Credits or items thereof.
“Appointed Appraiser” has the meaning set forth in Section 9.7(d).
“Assignee” means a Person to whom all or part of a Member’s Interest or Economic
Rights has been Transferred, but who has not been admitted as a Substitute
Member with respect to such Transferred Interest or Economic Rights.
“Available Cash” means the aggregate amount of cash on hand or in bank, money
market or similar accounts of the Company at any given time derived from any
source (other than Capital Contributions and Liquidation Proceeds), including
any Sale Proceeds, less the sum of the following to the extent paid or set aside
by the Company: (i) all current debt service obligations of the Company; and
(ii) Reserves.
“Bankruptcy” means, with respect to any Person, the entry of an order for relief
against such Person under the United States Bankruptcy Code, the insolvency of
such Person under any

2



--------------------------------------------------------------------------------

Exhibit 10.1

state insolvency act or any other event of “bankruptcy” with respect to such
Person as described in the Act.
“Budget Class B Units” has the meaning set forth in Section 3.8(b).
“Budget Vesting Event” means occurrence of the event where actual costs for the
Project is equal to or less than the cost for the Project as set forth in the
Project Budget attached to the Development Agreement.
“Capital Account” means the separate bookkeeping account established and
maintained for each Member by the Company in accordance with Section 3.2.
“Capital Contribution,” with respect to a Member, means the total amount of cash
and the net Fair Value of property contributed by such Member (or his, her or
its predecessor in interest) to the capital of the Company.
“Certificate” means the Certificate of Formation of the Company filed with the
Delaware Secretary of State, as amended from time to time.
“Class A Members” means those Persons executing this Agreement as Class A
Members of the Company, or otherwise becoming bound by this Agreement as Class A
Members of the Company as provided in this Agreement, including any Substitute
Members, in each such Person’s capacity as a Class A Member of the Company. The
Class A Members are set forth on Schedule A attached hereto which shall be
updated from time to time by the Manager to reflect the then current Class A
Members of the Company.
“Class A Units” means the Class A Voting Membership Units of the Company. The
number of Class A Units owned by each Class A Member is set forth on Schedule A
hereto, which shall be updated from time to time by the Manager to reflect the
number of Class A Units then owned by each Class A Member.
“Class B Members” means those Persons executing this Agreement as Class B
members of the Company, or otherwise becoming bound by this Agreement as Class B
Members of the Company as provided in this Agreement, including any Substitute
Members, in each such Person’s capacity as a Class B member of the Company. The
Class B Members, if any, are set forth on Schedule A attached hereto, which
shall be updated from time to time by the Manager to reflect the then current
Class B Members of the Company.
“Class B Repurchase Right” has the meaning set forth in Section 9.8(a).
“Class B Units” means the Class B Non-Voting Membership Units of the Company
(including any Unvested Class B Units). The number of Class B Units owned by
each Class B Member is set forth on Schedule A hereto, which shall be updated
from time to time by the Manager to reflect the number of Class B Units then
owned by each Class B Member.
“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
corresponding provisions of future laws.

3



--------------------------------------------------------------------------------

Exhibit 10.1

“Company” means Southwest Acquisitions, LLC, a Delaware limited liability
company.
“Completion Class B Units” has the meaning set forth in Section 3.8(c).
“Completion Vesting Event” means occurrence of the event where the Project is
completed on or prior to sixteen (16) months from the date IMH Gabella closes
the construction financing for the Project.
“Cost Basis” means the value of the Capital Contributions made by the Class A
Member.
“Development Agreement” means that certain Amended and Restated Development
Services Agreement between (a) IMH Gabella, as assignee of IMH Special Asset NT
17-AVN, LLC, an Arizona limited liability company, and (b) Titan Development II,
LLC, a Colorado limited liability company (“Titan Developer”), as assignee of
Titan Development I, LLC, a Colorado limited liability company, pursuant to
which Titan Developer has agreed to provide certain services to develop the
Project, and IMH Gabella has agreed to provide certain compensation for such
services, all as described therein.
“Distributions” means any distributions by the Company to the Members and
Assignees of Available Cash or Liquidation Proceeds.
“Fair Value” of an asset or property means its fair market value, as determined
in good faith by the Managers.
“IMH Gabella” means IMH Gabella, LLC, a Delaware limited liability company.
“Interest” refers to all of a Member’s rights and interests in, and obligations
to, the Company in its capacity as a Member, all as provided in the Certificate,
this Agreement and the Act, represented by one or more Units. “Interest” does
not include a Member’s rights as a lender to or creditor of the Company, as an
independent contractor of the Company, or in any other similar capacity.
“Involuntary Transfer” means, with respect to an Interest and despite the
Transfer restrictions set forth in this Agreement, that the Interest (including
the Units that represent the Interest) or a portion thereof has been Transferred
(i) by operation of law (such as, without limitation, Transferred to a Member’s
trustee in Bankruptcy or Transferred to a guardian or conservator of an
incompetent person or Transferred by court order, but not including Transfer
upon death), (ii) pursuant to a dissolution of marriage or separation, or (iii)
under levy of attachment or charging order or upon foreclosure of a pledge or
security interest.
“Liquidation Proceeds” means all Property at the time of final liquidation of
the Company and all proceeds thereof.
“Majority in Interest” means any Class A Member or group of Class A Members
holding an aggregate of more than 50% of the total issued and outstanding Class
A Units of the Company.
“Manager” means the Persons serving as the managers of the Company from time to
time, as determined under Section 6.1.

4



--------------------------------------------------------------------------------

Exhibit 10.1

“Members” means those Persons (i) set forth on Schedule A attached hereto as the
owner of at least one (1) Membership Unit of the Company, and (ii) executing
this Agreement as members of the Company, or otherwise becoming bound by this
Agreement as provided in this Agreement, including any Substitute Members, in
each such Person’s capacity as a member of the Company, as set forth elsewhere
in this Agreement. Schedule A shall be updated from time to time by the Manager
as appropriate.


“Membership Unit(s)” with respect to a Member, refers to all of such Member’s
rights and interests in the Company in its capacity as a Member, all as provided
in the Certificate, this Agreement and the Act, as evidenced by the Class A
Units or Class B Units (including any Unvested Class B Units) held by such
Member. The Membership Unit(s) held by each Member shall be as set forth on
Schedule A attached hereto which shall be updated from time to time by the
Managers as appropriate.
“Original Agreement” has the meaning set forth in the recitals.
“Percentage Interest” with respect to a Member, means at any given time, the
percentage (carried to the third decimal place) represented by a fraction,
(a) the numerator of which is the total number of Membership Units (both Class A
Units and Class B Units, except as otherwise indicated in this Agreement) then
held by such Member (including any Unvested Class B Units), and (b) the
denominator of which is the total number of Membership Units (both Class A Units
and Class B Units) then issued and outstanding (including any Unvested Class B
Units).
“Person” means any natural person, partnership, limited liability company,
corporation, association, cooperative, trust, estate, custodian, nominee or
other individual or entity in its own or representative capacity.
“Project” means the development of the Real Property as generally described in
the Development Agreement as development of Phase I of the Property referenced
therein.
“Property” means all properties and assets that the Company may own or otherwise
have an interest in (to the extent of such interest) from time to time.
“Put Closing” has the meaning set forth in Section 9.7(e).
“Put Event” has the meaning set forth in Section 9.7(a).
“Put Interest” has the meaning set forth in Section 9.7(a).
“Put Notice” has the meaning set forth in Section 9.7(b).
“Put Price” has the meaning set forth in Section 9.7(b).
“Put Right” has the meaning set forth in Section 9.7(d).
“Real Property” means the real property described in Schedule B attached hereto,
being Phase I of the Property as defined in the Development Agreement, which
Real Property is owned

5



--------------------------------------------------------------------------------

Exhibit 10.1

by IMH Gabella, and any additional real property that may be directly or
indirectly acquired by the Company from time to time in accordance with this
Agreement.
“Reserves” means amounts set aside from time to time by the Managers in
accordance with Section 4.8.
“Sale Proceeds” means the excess, if any, of (A) the gross payment for the
Project paid to IMH Gabella by an unrelated third-party in an arms-length
transaction for the sale of the Project or any portion thereof, less the actual
expenses of sale charged to IMH Gabella, such as brokerage commissions, title
insurance, and escrow charges or, in the event of a determination at a time
other than an actual sale of the Project, an amount equal to ninety-eight
percent (98%) of the fair market value of the Project as determined as set forth
in Section 9.7(d); over (B) (i) the Cost Basis of the Project plus all amounts
paid by IMH Gabella or an affiliate thereof to third parties with respect to
payment of taxes, development of the Project, construction of improvements,
equipment, maintenance, rehabilitation, repair, and all costs of operation of
the Project including utilities and third-party commissions and management fees,
interest on loans and other financing costs, insurance including all other fees
and charges (including professional fees and the “Development Fee” owed pursuant
to the Development Agreement) related to the Project less (ii) operating income
for the Project (including rental income), proceeds of sales and any payments
from the City of Apple Valley or affiliated or related entities (including
governmental, quasi-governmental and private entities), including but not
limited to any rebates of penalties or interest on delinquent tax assessments
for the Property, and tax increment financing proceeds; and provided that in the
event of a sale of a part of the Property, the Company’s Cost Basis to be
allocated to the part sold will be apportioned in the same ratio that the gross
square footage of the part being sold bears to the remainder of gross square
footage of the Property.
“Tax Exhibit” means the additional definitions and provisions that are contained
in Schedule C.
“Titan Member” shall mean Titan Investments IX, LLC, a Colorado limited
liability company, and that holds those Class B Units described in Section 3.8
below.
“Transfer” or “Transferred” means (i) when used as a verb, to give, sell,
exchange, assign, transfer, pledge, hypothecate, bequeath, devise or otherwise
dispose of or encumber, and (ii) when used as a noun, the nouns corresponding to
such verbs, in either case voluntarily or involuntarily, by operation of law or
otherwise, including, without limitation, upon Bankruptcy, death, divorce,
marriage dissolution or otherwise.
“Unreturned Class A Contribution Balance” means, with respect to any Class A
Member on any date of determination, an amount equal to the excess, if any, of
(x) the aggregate amount of Capital Contributions made by such Class A Member
(including its predecessor in interest) over (y) the aggregate amount of
Distributions made by the Company to such Class A Member (including
Distributions to its predecessor in interest) pursuant to Sections 4.1(a)(1),
4.1(b), and 4.2(c).

6



--------------------------------------------------------------------------------

Exhibit 10.1

“Unvested Class B Units” means the Budget Class B Units and the Completion Class
B Units but only the extent not cancelled in accordance with Section 3.8(b) and
Section 3.8(c), respectively.
“Withdraw” or “Withdrawal” means any action taken by a Member which is intended
by such Member to be in the nature of a resignation, retirement, withdrawal,
quitting or otherwise voluntarily ceasing to be a Member of the Company.
Section 2.2    Other Definitional Provisions.
(a)    The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement will refer to this Agreement as a whole and not to
any particular provision of this Agreement, and section, subsection, schedule
and exhibit references are to this Agreement unless otherwise specified.
(b)    Words of the masculine gender will be deemed to include the feminine or
neuter genders, and vice versa, where applicable. Words of the singular number
will be deemed to include the plural number, and vice versa, where applicable.
ARTICLE 3
CAPITAL CONTRIBUTIONS, LOANS AND CAPITALIZATION
Section 3.1    Initial Capital Contributions. The Members have made Capital
Contributions to the Company as set forth on Schedule A hereto.
Section 3.2    Capital Accounts. A separate Capital Account will be maintained
for each Member in accordance with the Tax Exhibit.
Section 3.3    Capital Withdrawal Rights, Interest and Priority. Except as
otherwise expressly provided in this Agreement, (i) no Member will be entitled
to withdraw, receive any return of or reduce such Member’s Capital Contribution
or Capital Account or to receive any distributions from the Company, (ii) no
Member will be entitled to demand or receive Property other than cash in return
for its Capital Contribution or as part of any Distribution, (iii) no Member
will be entitled to receive or be credited with any interest on any Capital
Contribution or the balance in such Member’s Capital Account at any time, and
(iv) no Member will have any priority over any other Member as to the return of
the Capital Contribution of such Member or the balance in such Member’s Capital
Account.
Section 3.4    Loans and Guarantees From Members.
(a)    Any Member or affiliate of a Member may make (but will not be obligated
to make) a loan to the Company in such amounts, at such times and on such terms
as may be approved in good faith by the Managers. Loans by any Member or an
affiliate of a Member to the Company will not be considered as contributions to
the capital of the Company.

7



--------------------------------------------------------------------------------

Exhibit 10.1

(b)    Except as set forth in this Section 3.4, no Member will be obligated to
guarantee or cause any other Person to guarantee personally or provide any
personal collateral to secure the obligations of the Company.
(c)    A Member or an affiliate of a Member who makes a loan to the Company will
have no fiduciary or other duty to not declare a default or event of default or
to not initiate any collection, enforcement or foreclosure actions or
proceedings by him, her or it as a lender upon the occurrence of a default by
the Company (even if such default by the Company could have been avoided or
cured by an Additional Contribution or loan by such Member or an affiliate of
such Member.
Section 3.5    No Personal Liability. Except as otherwise expressly provided in
this Agreement, no Member will be personally liable for the return of any
Capital Contributions of, or loans made by, the Members or any portion thereof
and the return of Capital Contributions and repayment of loans will be made
solely from the Company’s assets. Except as otherwise expressly provided in this
Agreement, the Members will not be personally liable for the payment or
performance of the debts and other obligations of the Company, except as and to
the extent the Member expressly agrees to be personally bound.
Section 3.6    No Liability for Restoration of Negative Capital Account.
Notwithstanding anything in this Agreement to the contrary, no Member will have
an obligation to contribute additional capital to the Company to restore a
negative Capital Account balance to zero (unless and to the extent such negative
Capital Account balance results from an inaccurate or disproportionate
distribution made to or received by a Member that results in another Member
having a final positive Capital Account balance).
Section 3.7    Profits Interest. The Membership Units which are Class B Units
are intended to be, and shall be, “profits interests” within the meaning of
Section 2.02 of Rev. Proc. 93-27, as subsequently clarified by Rev. Proc.
2001-43, and any provision in this Agreement to the contrary is hereby revised
to the extent necessary to cause such Membership Units to be a profits interest
on the date such Class B Units are issued by the Company. Accordingly, if the
Company was liquidated immediately after the issuance of such Class B Units,
those Persons receiving such Class B Units would not share in any of the amounts
available for distribution with respect to such Class B Units. Upon any
subsequent grants of any Class B Units, the Company shall “book up” the capital
accounts of all Members immediately prior to the grant of such Class B Units so
as to cause such newly granted Class B Units to also be “profits interests”
within the meaning of Section 2.02 of Rev. Proc. 93-27, as subsequently
clarified by Rev. Proc. 2001-43. To the extent that any Class B Units are
“substantially nonvested” as such term is used in Rev. Proc. 2001-43, such Class
B Units will be accounted for in accordance with Section 4 of Rev. Proc.
2001-43. The Unvested Class B Units are currently “substantially nonvested” as
such term is used in Rev. Proc. 2001-43.
Section 3.8    Class B Unit Vesting.
(a)    As of the Effective Date, the Titan Member owns seventy (70) Class B
Units, all of which are fully vested.

8



--------------------------------------------------------------------------------

Exhibit 10.1

(b)    As of the Effective Date, the Titan Member has been granted sixteen and
sixty seven one hundredths Class B Units (16.67) (the “Budget Class B Units”)
none of which, as of the Effective Date, are vested but which will automatically
vest upon the occurrence of the Budget Vesting Event. If, at the time that the
actual costs for the Project are determinable, the Budget Vesting Event does not
occur then the Budget Class B Units shall be cancelled and will not thereafter
be counted as Membership Units.
(c)    As of the Effective Date, the Titan Member has been granted sixteen and
sixty seven one hundredths Class B Units (16.67) (the “Completion Class B
Units”) none of which, as of the Effective Date, are vested but which will
automatically vest upon the occurrence of the Completion Vesting Event. If the
Project is not completed prior to the substantial completion date for the
Project as set forth in the Development Agreement then the Completion Class B
Units shall be cancelled and will not thereafter be counted as Membership Units.
ARTICLE 4
ALLOCATIONS AND DISTRIBUTIONS
Section 4.1    Non-Liquidation Cash Distributions. The amount, if any, of
Available Cash will be determined by the Manager from time to time.
(a)    Available Cash that constitutes Sale Proceeds, shall be distributed to
the Members as follows:
(1)    First, to the Class A Members in accordance with their respective
Unreturned Class A Contribution Balances to the extent necessary to cause each
Class A Member’s Unreturned Class A Contribution Balance to equal zero; and
(2)    Second, to the Members in accordance with their respective Percentage
Interests.
(b)    Available Cash, other than Sale Proceeds, if any, shall be distributed to
the Class A Members in accordance with their respective Percentage Interests,
but without giving effect to the Class B Units.
Section 4.2    Liquidation Distributions. Liquidation Proceeds (including,
notwithstanding Section 4.1, any Sales Proceeds from the sale of all or
substantially all of the Project) will be distributed in the following order of
priority:
(a)    To the payment of debts and liabilities of the Company (including to
Members to the extent otherwise permitted by law) and the expenses of
liquidation; then
(b)    To the setting up of such reserves as the Person required or authorized
by law to wind up the Company’s affairs may reasonably deem necessary or
appropriate for any disputed, contingent or unforeseen liabilities or
obligations of the Company, provided that any such reserves will be held for
such period as such Person deems advisable for the

9



--------------------------------------------------------------------------------

Exhibit 10.1

purpose of applying such reserves to the payment of such liabilities or
obligations and, at the expiration of such period, the balance of such reserves,
if any, will be distributed as hereinafter provided; then
(c)    To the Class A Members in accordance with their respective Unreturned
Class A Contribution Balances to the extent necessary to cause each Class A
Member’s Unreturned Class A Contribution Balance to equal zero; and then
(d)    The remainder to the Members in accordance with and to the extent of
their respective positive Capital Account balances after taking into account the
allocation of all Income or Loss (as defined in the Tax Exhibit) in accordance
with this Agreement for the taxable year(s) in which the Company is liquidated.
Section 4.3    Profits, Losses and Distributive Shares of Tax Items. The
Company’s net income or net loss, as the case may be, for each taxable year of
the Company, as determined in accordance with such method of accounting as may
be adopted for the Company in accordance with ARTICLE 8 hereof, will be
allocated to the Members for both financial accounting and income tax purposes
as set forth in this ARTICLE 4, except as otherwise provided for herein or
unless all Members agree otherwise.
Section 4.4    Allocation of Income, Loss, and Credits.
(a)    Income or Loss (other than Income or Loss from liquidation transactions
and other than Income or Loss from the sale of all or substantially all of the
Project) and Credits (as defined in the Tax Exhibit) for each taxable year will
be allocated among the Members in accordance with their respective Percentage
Interests. To the extent there is a change in the respective Percentage
Interests of the Members during the year, Income, Loss and Credits will be
allocated among the pre-adjustment and post-adjustment periods based upon an
interim closing of the books as of the date of such change, as provided in the
Tax Exhibit.
(b)    Income from liquidation transactions (including from the sale of all or
substantially all of the Project) will be allocated among the Members in the
following order of priority:
(1)    To those Members, if any, with negative Capital Account balances
(determined before taking into account any distributions in accordance with
Section 4.2) in the ratio that such negative balances bear to each other until
all such Members’ Capital Account balances equal zero; then
(2)    The remainder to the Members in accordance with their respective
Percentage Interests.
(c)    Loss from liquidation transactions (including from the sale of all or
substantially all of the Project) will be allocated among the Members in the
following order of priority:

10



--------------------------------------------------------------------------------

Exhibit 10.1

(1)    To those Members, if any, with positive Capital Account balances
(determined before taking into account any distributions in accordance with
Section 4.2) in the ratio that such positive balances bear to each other until
all such Members’ Capital Account balances equal zero; then
(2)    The remainder to the Members in accordance with their respective
Percentage Interests.
Section 4.5    Special Tax Rules. The special tax rules set forth in the Tax
Exhibit will override any other provision of this ARTICLE 4.
Section 4.6    No Priority. Except as may be otherwise expressly provided in
this Agreement, no Member will have priority over any other Member as to Company
income, gain, loss, credits and deductions or distributions.
Section 4.7    Tax Withholding. Notwithstanding any other provision of this
Agreement, the Managers are authorized to take any action that they determine to
be necessary or appropriate to cause the Company to comply with any withholding,
estimated tax or similar requirements established under any federal, state or
local tax law, including, without limitation, withholding on any distribution to
any Member and/or requiring that a Member pay to the Company any amount required
by the Company to pay over to a governmental authority as a withholding,
estimated tax or similar payment on behalf of such Member. For all purposes of
this ARTICLE 4, any amount withheld on any distribution and paid over to the
appropriate governmental body will be treated as if such amount had in fact been
distributed to the Member. Each Member agrees to execute such consents and
elections as may be required by the taxing authority of any state or local
government in which the Company does business and generates taxable income so
that the Company will not be required to withhold on the taxable income of the
Company allocated to such Member for such state or locality.
Section 4.8    Reserves. The Managers will have the right to establish, maintain
and expend reasonable reserves to provide for working capital, for debt service,
for expected operating deficits, for facility expansions or replacements, for
capital expenditures and for such other purposes as the Managers may deem
necessary or advisable.
ARTICLE 5
MEMBERS’ MEETINGS
Section 5.1    Meetings of Members; Place of Meetings. The Members may, but
shall not be required to, hold any annual, periodic or other formal meetings.
Regular monthly, quarterly or other periodic meetings may be held upon the
determination of the Managers or a Majority in Interest to hold such meetings.
Special meetings may be called at any time by the Managers or by any Member with
a Percentage Interest of at least ten percent (10%). Meetings (whether annual,
regular or special meetings) of the Members may be held for any purpose or
purposes, unless otherwise prohibited by statute. All meetings of the Members
will be held at such place within the Phoenix, Arizona metropolitan area as will
be stated in the notice of the meeting or at any other

11



--------------------------------------------------------------------------------

Exhibit 10.1

location agreed upon by the Managers and all of the Members. The Members may
participate in a meeting by means of conference telephone or similar
communication equipment whereby all of the Members participating in the meeting
can hear each other, and participation in a meeting in this manner will
constitute presence in person at the meeting.
Section 5.2    Quorum; Voting Requirement. The presence, in person or by valid
proxy, of a Majority in Interest will constitute a quorum for the transaction of
business by the Members. The affirmative vote of a Majority in Interest will
constitute a valid decision of the Members, except where a unanimous vote is
required by the Act, the Certificate or this Agreement. Whenever the consent or
approval of the Members is required in this Agreement for any transaction or act
of the Company, such consent or approval will be required by Members holding the
applicable aggregate Percentage Interests as stated in this Agreement and there
will be no requirement that the majority of the Members, by number, approve or
consent to any transaction or act.
Section 5.3    Proxies. At any meeting of the Members, every Member having the
right to vote will be entitled to vote in person or by proxy appointed by an
instrument in writing signed by such Member and bearing a date not more than
sixty (60) days before such meeting.
Section 5.4    Notice. Written notice stating the place, day and hour of each
meeting and, in the case of a special meeting, the purpose for which the meeting
is called will be delivered not less than ten (10) days nor more than sixty (60)
days before the date of the meeting, either personally, by mail or by electronic
mail, by or at the direction of the person calling the meeting, to each Member
entitled to vote at such meeting. Notice to Members, (i) if mailed, will be
deemed delivered as to any Member when deposited in the United States mail,
addressed to the Member at his, her or its usual place of business or last known
address, with postage prepaid and (ii) if sent by electronic mail, will be
deemed delivered as to any Member when sent to the electronic mail address last
provided to the Company by such Member with affirmative confirmation of receipt
from such Member.
Section 5.5    Waiver of Notice. When any notice is required to be given to any
Member, a waiver thereof in writing signed by the Member, whether before, at, or
after the time stated therein, or any attendance of the Member at the meeting
(other than at the beginning of the meeting to object to the holding of the
meeting), will be equivalent to the giving of such notice.
Section 5.6    Action Without Meeting. A meeting of the Members will not be
required for the Members to make any decision or to take any action to be made
or taken by the Members by a Majority in Interest or unanimously. Any decision
or action required or permitted to be taken by the Members may be taken without
a meeting if the action is evidenced by one or more written consents or
documents constituting or describing the action to be taken, signed by a Member
or Members having the requisite aggregate Percentage Interests. A copy of such
written consent to action will be given to each Member.

12



--------------------------------------------------------------------------------

Exhibit 10.1

ARTICLE 6
MANAGEMENT
Section 6.1    The Managers. Except as otherwise provided in this Agreement, the
business and affairs of the Company will be managed by and under the direction
of the Managers, subject to the limitations and restrictions set forth in this
Agreement. The Managers may execute on behalf of the Company all instruments,
documents and contracts, exercise all of the powers of the Company, and do all
such lawful acts and things, that are not by law, the Certificate or this
Agreement directed or required to be exercised or done by the Members. Any
decision or act of the Managers within the scope of its authority granted
hereunder will control and will bind the Company. No Member, in such capacity,
will have any authority to bind the Company, except as part of an action of the
Members as specifically authorized or required of the Members by this Agreement.
Section 6.2    Number, Appointment, Tenure and Qualifications. The number of
Managers shall be fixed from time to time by the approval of Members holding a
Majority in Interest, but in no instance shall there be less than one (1) or
more than three (3) Managers. The Members hereby set the number of Managers at
one (1), to be selected by the Members. The initial Manager is IMH Special Asset
NT 175-AVN, LLC, an Arizona limited liability company. Each Manager shall hold
office until such Manager dies, is incapacitated, or resigns pursuant to Section
6.7, or is removed pursuant to Section 6.8. Managers need not be residents of
the State of Delaware or Members.
Section 6.3    Authority of the Managers. In addition to the rights and
authority given to the Managers elsewhere in this Agreement, but subject to the
limitations set forth in Section 6.4 and elsewhere in this Agreement, the
Managers will have the right, power and authority from time to time to make such
decisions and take such actions for and on behalf of the Company, or delegate
the same to the appropriate officers and employees of the Company, as the
Managers deem necessary or appropriate to operate the business of the Company
and, not in limitation of the foregoing, to make the following decisions and
take the following actions for and on behalf of the Company, all subject to any
limitations set forth in this Agreement or in the Act:
(3)    Employment decisions and policies relating to employees, agents and
independent contractors of the Company (if any);
(4)    Selection (including changes) of the Company’s legal, accounting and
other professional advisors;
(5)    Acquisition of insurance for the protection or benefit of the Company or
the Property;
(6)    Borrow funds from Members or affiliates of Members; provided, that the
aggregate outstanding balance of all such indebtedness shall not exceed $50,000;

13



--------------------------------------------------------------------------------

Exhibit 10.1

(7)    Temporary investment of funds of the Company in short term investments
where there is appropriate safety of principal;
(8)    To: (1) bring or defend, pay, collect, compromise, arbitrate, resort to
legal action or otherwise adjust claims or demands of or against the Company;
(2) make or revoke any election available to the Company under any tax law; (3)
enforce the Company’s rights and perform its obligations under all agreements to
which the Company is a party; (4) carry out the decisions of the Members made
pursuant to this Agreement; (5) prepare, execute, and file any documents
required to be filed with any government authority; and (6) expend Company funds
necessary or appropriate to effect any of the foregoing; and
(9)    Negotiation and execution of all documents and agreements, and the
exercise of all rights and remedies of the Company in connection with the
foregoing.
Section 6.4    Limitations on Authority.
(a)    The Managers may take an action or execute an agreement, instrument or
document for any transaction not “in the ordinary course or usual way of
business or affairs” only in accordance with the power set forth in this
Agreement, subject to the limitations set forth in this Agreement. For purposes
of this Agreement, actions and/or transactions “in the ordinary course or usual
way of business or affairs” will include, but not be limited to, the exercise by
the Managers of their authority as specified in Section 6.3, except as expressly
prohibited or limited by Section 6.4(b), or elsewhere in this Agreement, and the
Members hereby approve of such actions and/or transactions and agree that they
may be taken by the Managers without obtaining any further approval of the
Members. No Manager will have the right to delegate to any Person (other than an
appropriate officer or employee) any of the Managers’ rights or powers to manage
or control the business and affairs of the Company, except as approved by a
Majority in Interest.
(b)    The Company, through a Member, Manager, officer, Majority in Interest or
otherwise, will not do any of the following without the prior written consent of
a Majority in Interest:
(1)    Make any loans or advances to any other Person, other than the extension
of payment terms in the ordinary course of business or as permitted under
Section 6.3(4).
(2)    Issuing any debt other than the debt expressly permitted in Section
6.2(iv) above;
(3)    Amending this Agreement (other than to update Schedule A from time to
time as provided herein and subject to the provisions of Section 6.4(c));

14



--------------------------------------------------------------------------------

Exhibit 10.1

(4)    Waiving any rights to indemnification to which it is entitled pursuant to
Section 11.3(c) hereof;
(5)    Merge or consolidate with any other entity or convert into another form
of entity; or
(6)    Winding up, liquidating or dissolving the Company.
(c)    Notwithstanding anything to the contrary in this Section 6.4, the
Company, through a Member, Manager, officer, Majority in Interest or otherwise,
will not do any of the following without the prior written consent of the Titan
Member:
(1)    Change, modify or otherwise alter the Class B Units; or
(2)    Otherwise take any action or amend this Agreement in any manner that
could be reasonably expected to have a material negative impact on the Titan
Member.
Section 6.5    Compensation; Reimbursements.
(d)    Except as provided in Section 6.5(b) below or as approved by a Majority
in Interest in good faith, no Manager, Member or affiliate of a Member or
Manager will be entitled to compensation for any services the Managers, Member
or affiliate may render to or for the Company as such. Except as otherwise
expressly provided in this Agreement, each Manager and each Member will be
entitled to reimbursement from the Company for all reasonable and documented
direct out-of-pocket expenses incurred at the request or direction of the
Managers on behalf of the Company as contemplated in this Agreement.
(e)    The provisions of this Section 6.5 will not prohibit the Company from
entering into an agreement with a Member, a Manager or an officer, director,
employee, owner or other affiliate of a Member or Manager for such Person to
render specific services to the Company and to receive reasonable compensation
for such services as approved in good faith by a Majority in Interest.
(f)    Any compensation paid to a Member or a Manager who is also a Member for
his, her or its services as a Member or Manager will be treated as a “guaranteed
payment” under Section 707(c) of the Code.
Section 6.6    Other Business Ventures; Confidentiality.
(a)    Subject to Section 6.6(b) below, (i) any Member or Manager and his, her
or its affiliates may engage in or possess an interest in other business
ventures of every nature and description, independently or with others, whether
or not similar to or in competition with the business of the Company, and
neither the Company, the Managers nor the Members will have, by virtue of this
Agreement or any law, any right in or to such other business ventures or to any
ownership or other interest in or the income or profits derived therefrom, and
(ii) no Manager or Member will be obligated to present any

15



--------------------------------------------------------------------------------

Exhibit 10.1

particular investment or business opportunity to the Company even if such
opportunity is of a character which, if presented to the Company, could be taken
by the Company, and each Manager and Member will have the right to take for its
own account and with others or to recommend to others any such opportunity.
(b)    All non-public and other confidential information regarding the Company,
the Managers and Members will be treated with confidentiality by the Company,
the Managers and the Members, and will not be disclosed by the Company, the
Managers or the Members to third parties (other than as necessary in the
ordinary course of and to further the Business) without the prior written
consent of the Managers and all of the Members; provided, however, the Company,
the Managers and the Members may disclose such information (i) as required by
law and, or (ii) to their respective attorneys, accountants and other
professional advisors who have a need for such information provided that such
persons are informed of the confidential nature of the information and are
directed to maintain the confidentiality thereof. The confidentiality
obligations of each Member will survive any termination of the membership of
such Member in the Company. The confidentiality obligations of each Manager will
survive any termination of such status.
Section 6.7    Resignation. A Manager may resign from such position at any time
upon giving thirty (30) days’ prior written notice to the Members.
Section 6.8    Removal. A Majority in Interest may remove a Manager from such
position for any reason or no reason at any time by giving notice of the removal
to such Manager. The removal of a Manager who is also a Member or Assignee shall
not affect the Manager’s rights as a Member or Assignee, and shall not
constitute a withdrawal of a Member or Assignee, as the case may be.
Section 6.9    Vacancies. Any vacancy occurring for any reason in the number of
Managers (including death, mental incapacity (as certified by a mental health
professional), resignation or removal) shall be filled by the approval by a
Majority in Interest (determined without regard to any Percentage Interest of a
Manager who was removed pursuant to Section 6.8 during the preceding 24-month
period). Any Manager position to be filled by reason of an increase in the
number of Managers shall be filled by the approval of a Majority in Interest.
Section 6.10    Devotion of Time. No Manager will be required to devote any
specific amount of its time and business efforts to the affairs of the Company,
but each Manager will devote so much of its time and attention as is reasonably
necessary and advisable to manage the affairs of the Company to the best
advantage of the Company.
Section 6.11    Meetings of the Managers.
(a)    The Managers shall meet at such time and at such place as the Managers
may designate. All regular and special meetings of the Managers may only be held
upon at least two (2) days (if the meeting is to be held in person) or
twenty-four (24) hours (if the meeting is to be held telephonically) oral or
written notice to the Managers. Any Manager may waive the requirement of such
notice as to such Manager. Any meeting of the

16



--------------------------------------------------------------------------------

Exhibit 10.1

Managers shall, at the request of any Manager, be held by conference telephone
or similar communications equipment so long as all Managers participating in the
meeting can hear one another, and all Managers participating by telephone or
similar communications equipment shall be deemed to be present in person at the
meeting.
(b)    Each Manager shall be entitled to cast one vote with respect to any
decision to be made by the Managers. Except as otherwise provided in this
Agreement, the effectiveness of any vote, consent, or other action of the
Managers in respect of any matter shall require either (i) the presence of a
quorum at a duly called meeting of the Managers and the affirmative vote of a
majority of the Managers present at such meeting, or (ii) the written consent
(in lieu of meeting) of a majority of the Managers. Any Manager may vote in
person or by proxy (pursuant to a power of attorney) on any matter that is to be
voted on by the Manager(s). Approval or action by the Managers shall constitute
approval or action by the Company and shall be binding on the Members.
ARTICLE 7
LIABILITY AND INDEMNIFICATION
Section 7.1    Limitation of Liability. To the extent permitted by law, an
officer, a Manager, and a Member and their respective officers, directors,
shareholders, partners, trustees, members, managers, employees and agents (each
a “Covered Person”) will not be liable for damages or otherwise to the Company
or any Member for any act, omission or error in judgment performed, omitted or
made by him, her, it or them in good faith and in a manner reasonably believed
by him, her, it or them to be within the scope of authority granted to him, her
or it or them by this Agreement and in the best interests of the Company,
provided that such act, omission or error in judgment does not constitute bad
faith, fraud, gross negligence, willful misconduct or breach of fiduciary duty.
A Covered Person shall be fully protected in relying in good faith upon the
records of the Company and upon such information, opinions, reports or
statements presented to the Company by any Person as to matters the Covered
Person reasonably believes are within such other Person’s professional or expert
competence and who has been selected with reasonable care by or on behalf of the
Company, including information, opinions, reports or statements as to the value
and amount of the Company’s assets, liabilities, Income, Losses or Available
Cash or any other facts pertinent to the existence and amount of assets from
which distributions to Members might properly be paid.
Section 7.2    Indemnification. The Company shall indemnify each Covered Person
to the fullest extent permitted by the Act, but such indemnity will not extend
to any conduct by the party seeking indemnification that is determined by a
court of competent jurisdiction to constitute bad faith, fraud, gross
negligence, willful misconduct or breach of fiduciary duty. Any indemnity under
this Section 7.2 will be paid from, and only to the extent of, Company assets
and no Member will have any personal liability on account thereof.
Section 7.3    Expenses. To the fullest extent permitted by applicable law,
expenses (including legal fees) incurred by a Covered Person in defending any
claim, demand, action, suit or proceeding relating to the Company will, from
time to time, be advanced by the Company before

17



--------------------------------------------------------------------------------

Exhibit 10.1

the final disposition of such claim, demand, action, suit or proceeding upon
receipt by the Company of an undertaking by or on behalf of the Covered Person
to repay such amount if it is determined that the Covered Person is not entitled
to be indemnified as authorized in this ARTICLE 7.
Section 7.4    No Application to Independent Contractor Status. The provisions
of this ARTICLE 7 will not apply to any services or acts of a Member or Manager
as an independent contractor of the Company (except the acts of a Manager and
his, her or its Covered Persons in the capacity of Manager of the Company).
Section 7.5    Insurance. The Company may purchase and maintain insurance on
behalf of the Covered Persons against insurable liabilities asserted against
them and incurred by them in such capacity, or arising out of their status as a
Covered Person, whether or not the Company is obligated to indemnify them
against such liabilities under this ARTICLE 7.
ARTICLE 8
ACCOUNTING AND BANK ACCOUNTS
Section 8.1    Fiscal Year and Accounting Method. The fiscal year and taxable
year of the Company as determined under the Code shall end on December 31,
unless another fiscal year is selected by the Managers. The Managers will
determine the accounting method to be used by the Company.
Section 8.2    Books and Records. The books and records of the Company will be
maintained at the principal office of the Company. Each Member (or such Member’s
designated agent or representative) will have the right, during ordinary
business hours and upon reasonable advance written notice stating the purpose
for which the information is sought, to inspect and copy (at such Member’s own
expense) the books and records of the Company (other than those containing trade
secrets or similar confidential information) for any purpose reasonably related
to the Member’s Interest.
Section 8.3    Financial and Tax Reports. Within ninety (90) days after the end
of each fiscal year of the Company, the Company shall cause to be prepared and
delivered to each Member (i) summary financial statements for the Company as of
the end of such period, and (ii) copies of Schedule K-1 to Form 1065 of the
Company, reflecting the Member's share of the Company's income, losses, credits,
deductions and distributions for such fiscal year.
Section 8.4    Taxation as Partnership. The Company will be treated as a
“partnership” for Federal and state income tax purposes. All provisions of this
Agreement and the Certificate will be construed and applied so as to preserve
that tax status.
Section 8.5    Tax Returns and Elections; Tax Matters Partner.
(a)    The Company will cause to be prepared and timely filed all federal, state
and local income tax returns or other returns or statements required by
applicable law. The Company will claim all deductions and make such elections
for federal or state income

18



--------------------------------------------------------------------------------

Exhibit 10.1

tax purposes which the Managers reasonably believe will produce the most
favorable tax results for the Members.
(b)    IMH Special Asset NT 175-AVN, LLC, is hereby designated as, and hereby
accepts the position of, the Company’s “Tax Matters Partner,” as defined in the
Code. The Tax Matters Partner is hereby authorized and empowered to act for and
represent the Company and each of the Members before the Internal Revenue
Service in any audit or examination of any Company tax return and before any
court selected by the Tax Matters Partner for judicial review of any adjustment
assessed by the Internal Revenue Service; provided, that the Tax Matters Partner
will take commercially reasonable steps to provide to the Members and Managers
prior written notice of any such audit or examination, and to inform the Members
and Managers of the progress with respect to any such audit or examination. Each
of the Members consents to and agrees to become bound by all actions of the Tax
Matters Partner, including any contest, settlement or other action or position
which the Tax Matters Partner may deem proper under the circumstances. The
Members specifically acknowledge, without limiting the general applicability of
this Section 8.5(b), that the Tax Matters Partner will not be liable,
responsible or accountable in damages or otherwise to the Company or any Member
with respect to any action taken by him, her or it in his, her or its capacity
as a Tax Matters Partner, except for bad faith, fraud, gross negligence, willful
misconduct or breach of fiduciary duty. All reasonable out-of-pocket expenses
incurred by the Tax Matters Partner in such capacity will be considered expenses
of the Company for which the Tax Matters Partner will be entitled to full
reimbursement.
Section 8.6    Section 754 Election. In the event a distribution of Company
assets occurs which satisfies the provisions of Section 734 of the Code or in
the event a transfer of a Units occurs which satisfies the provisions of Section
743 of the Code, the Company will elect (but only if approved by the Managers),
in accordance with Section 754 of the Code, to adjust the basis of the Company’s
property to the extent allowed by such Section 734 or 743 and will cause such
adjustments to be made and maintained. Any additional accounting expenses
incurred by the Company in connection with making or maintaining any such basis
adjustment will be reimbursed to the Company from time to time by the
distributee or transferee who benefits from the making and maintenance of such
basis adjustment. Each Member will provide the Company with such information and
such other cooperation as may be necessary to receive from such Member in order
for such election to be made and effected.
Section 8.7    Bank Accounts. All funds of the Company will be deposited in a
separate bank, money market or similar account(s) approved by the Managers and
in the Company’s name. Withdrawals (by check or otherwise) therefrom will be
made only by the signature of persons authorized by the Managers to do so.
ARTICLE 9
TRANSFERS OF INTERESTS
Section 9.1    General Restrictions. No Member may Transfer all or any part of
such Member’s Interest (including any Distribution and Allocation rights
associated with such Interest),

19



--------------------------------------------------------------------------------

Exhibit 10.1

except (i) as otherwise expressly permitted in this Agreement, or (ii) with the
written consent of the Managers. Any purported Transfer of all or part of a
Member’s Interest in violation of the terms of this Agreement (an “Unauthorized
Transfer”) will be void and of no effect whatsoever; provided, however, that if
the Company is required under the Act or other applicable law to recognize an
Unauthorized Transfer, the Person to whom such Interest is Transferred will have
only the rights of an Assignee with respect to the Transferred Interest and any
Distributions with respect to such Transferred Interest may be applied (without
limiting any other legal or equitable rights of the Company) towards the
satisfaction of any debts, obligations or liabilities for damages that the
transferor or transferee of such Interest may have to the Company. A permitted
Transfer will be effective as of the date specified in the instruments relating
thereto. Any assignee desiring to make a further Transfer will be subject to all
of the provisions of this ARTICLE 9 to the same extent and in the same manner as
any other Member desiring to make any Transfer.
Section 9.2    Permitted Economic Transfers. Each Member will have the right to
Transfer all or part of the Distribution and/or Allocation rights (collectively,
“Economic Rights”) of the Member’s Interest (but not to substitute the assignee
of Economic Rights as a Substitute Member, except in accordance with Section 9.3
below), by a written instrument, provided that:
(g)    the Transfer would not result in the “termination” of the Company in
accordance with Section 708 of the Code;
(h)    except as provided below, a Majority in Interest (determined by excluding
the Member making the Transfer) has consented in writing to such Transfer of
Economic Rights and assignee;
(i)    no permitted Transfer of Economic Rights to a minor or incompetent will
be made other than in trust for the benefit of such person or in custodianship
under the Uniform Transfers to Minors Act or similar legislation;
(j)    the assignee agrees in writing that the assigned Economic Rights remain
subject to all of the terms of this Agreement and may not be further Transferred
except in compliance with this Agreement; and
(k)    if required by the Company, the Company receives an opinion of counsel
(which counsel and opinion shall be satisfactory to the Company’s counsel) to
the effect that registration of the security being Transferred is not required
under the federal and applicable state securities laws in connection with such
Transfer.
Notwithstanding the foregoing, a Transfers of Economic Rights described in
Section 10.1(c)(B) of this Agreement shall not be required to comply with
Section 9.2(b) above as long as the Transfer complies with Section 9.2(a), (c),
(d) and (e) above
Section 9.3    Substitute Members. No assignee of all or part of a Member’s
Interest or any Economic Rights therein will become a “Substitute Member” in
place of the assignor and with all of the rights of the assignor as a Member
unless and until:

20



--------------------------------------------------------------------------------

Exhibit 10.1

(c)    The Transfer complies with the provisions of Section 9.2.
(d)    The assignor Member (if living) states that such assignor Member intends
for the assignee to be admitted as a Substitute Member of the Company in the
instrument of assignment;
(e)    The assignee has executed an instrument accepting and adopting the terms
and provisions of this Agreement as a Member; and
(f)    The assignor or assignee has paid all reasonable expenses of the Company
in connection with the admission of the assignee as a Substitute Member.
Upon satisfaction of all of the foregoing conditions with respect to a
particular assignee, the Managers will cause this Agreement (including
Schedule A) and, if necessary, the Certificate to be duly amended to reflect the
admission of the assignee as a Substitute Member.
Section 9.4    Effect of Admission as a Substitute Member. Unless and until
admitted as a Substitute Member in accordance with Section 9.3, a permitted
assignee of all or a part of a Member’s Interest is only an Assignee, is not a
Member and will not be entitled to exercise any of the governance or other
rights or powers of a Member in the Company (all of which will remain with the
assignor Member), including, without limitation, the right to vote, grant
approvals or give consents with respect to such Interest, the right to require
any information or accounting of the Company’s business, the right to receive
any notices provided under this Agreement, or the right to inspect the Company’s
books and records. Such Assignee will only be entitled to receive the specific
Economic Rights Transferred to the Assignee to which the assignor would
otherwise be entitled to receive. A permitted assignee who has become a
Substitute Member has, to the extent of the Interest transferred to such
assignee, all the rights and powers of the Person for whom such assignee is
substituted as the Member and is subject to the restrictions and liabilities of
a Member under this Agreement and the Act. Upon admission of a permitted
assignee as a Substitute Member, the assignor of the Interest so acquired by the
Substitute Member will cease to be a Member of the Company to the extent of such
transferred Interest. A Person will not cease to be a Member upon assignment or
Transfer of all of such Member’s Interest unless and until the assignee(s)
becomes a Substitute Member as to all of such Interest.
Section 9.5    Additional Members. Additional Members (as distinguished from
current Members and Substitute Members) may be admitted to the Company upon the
terms and conditions as determined by the Managers and with approval of a
Majority in Interest. Upon any the sale of additional Membership Units and, if
applicable, the admission of an additional Member, the Managers will
proportionately adjust the Percentage Interests and, if applicable, the Capital
Accounts of all of the then existing Members on a prospective basis, and update
Schedule A hereto to reflect the additional Member and/or adjustment to the
Percentage Interests.
Section 9.6    Withdrawal of a Member. No Member will have the right or power,
and no Member will attempt, to Withdraw from the Company except upon giving at
least ninety (90) days advance written notice thereof to the Company and the
other Members. No Assignee will have the right or power to Withdraw from the
Company. Any act or purported act of a Member or

21



--------------------------------------------------------------------------------

Exhibit 10.1

Assignee in violation of this Section 9.6 will be void and of no effect. If a
Member exercises any non-waivable statutory right to Withdraw from the Company,
such Withdrawal will be a default or breach by the Member of his, her or its
obligations under this Agreement and the Company may recover from such Member
any damages incurred by the Company as a result of such Withdrawal and offset
the damages against any amounts payable to such Member under the Act, the
Certificate or this Agreement. On the Withdrawal effective date, the Member will
cease to be a Member and the Member will execute a bill of sale and assignment
transferring its Units back to the Company. The Company will not be obligated to
obtain a release of the Withdrawing Member and its affiliates from any guarantee
by it and them of any loan or lease for which the Company is liable at the time
of the Member’s Withdrawal. If the Withdrawing Member has an outstanding loan to
the Company, the Company will remain obligated to repay such loan in accordance
with the terms thereof, including, without limitation, the requirements of
Section 4.1 above (as if the Withdrawing Member was still a Member for purposes
of such Section 4.1).
Section 9.7    Titan Member Put Right.


(a)    Class B Member Right to Put Interest. The Titan Member shall have the
right to cause the Company to repurchase and redeem all (but not less than all)
of the Class B Units held by the Titan Member (the “Put Interest”), subject to
any restrictions under applicable law (the “Put Right”) at any time after the
fifteen (15) month anniversary of the date the Project achieves 90% average
occupancy during a full calendar month, as reflected on the trailing month’s
occupancy report from the Project manager (the “Put Event”).


(b)    Exercise of Put Right. The Titan Member may exercise its Put Right by
providing at least one hundred twenty (120) days’ advance written notice to the
Company (a “Put Notice”).


(c)    Put Repurchase. If the Titan Member exercises its Put Right, the Company
shall repurchase and redeem from the Titan Member, and the Titan Member shall
sell to the Company, the Put Interest.


(d)    Purchase Price. The purchase price for the Put Interest (the “Put Price”)
shall be the value agreed upon by the Titan Member and the Company. If the
Company and the Titan Member are unable to agree on the Put Price within 30 days
after the Company’s receipt of the Put Notice, then the Company and the Titan
Member shall, in good faith, attempt on agree upon an appraiser (the
“Agreed Appraiser”). If the Company and the Titan Member cannot agree upon an
appraiser within 60 days of Company’s receipt of the Put Notice, within seven
(7) days thereafter, the Titan Member and the Company shall each select an
appraiser with not less than ten (10) years recent experience in the Dakota
County, Minnesota commercial real estate market.  Within seven (7) days
thereafter, those two appraisers shall select a third appraiser meeting the same
qualifications (the “Appointed Appraiser”).  The Agreed Appraiser (or, as
applicable, the Appointed Appraiser) shall within thirty (30) days: (i)
determine the then-current fair market value of the Project, and then (ii)
determine the amount that would be distributable

22



--------------------------------------------------------------------------------

Exhibit 10.1

to the Titan Member under Section 4.2 under the assumption that the Project was
sold for the then-current fair market value of the Project. Such amount
distributable to the Titan Member under Section 4.2 as determined by the Agreed
Appraiser (or, as applicable, the Appointed Appraiser) shall be the Put Price. 
The Company and the Titan Member shall each, individually, pay the costs and
fees of any appraiser selected by such party.  The Company and the Titan Member
shall split equally the Agreed Appraiser’s (or, as applicable, the Appointed
Appraiser's) costs and fees.
(e)    Closing; Payment. Upon determination of the Put Price, the Company shall
pay such amount in immediately available funds to the Titan Member within ten
(10) days thereafter and the Titan Member, on receipt thereof, shall execute
such documentation as reasonably requested to reflect the redemption of the
Class B Units.  (the “Put Closing”). At the Put Closing:


(1)    The Company shall purchase the Put Interest from the Titan Member for an
amount equal to the Put Price.


(2)    The Titan Member shall assign, transfer, and convey the Put Interest held
by it to the Company, free and clear of any and all liens, claims and
encumbrances (other than this Agreement), and shall execute and deliver to the
Company any agreements, instruments, or documents as the Company shall
reasonably request to effect the repurchase.


Section 9.8    Company Class B Repurchase Right.
(c)    The Company shall have the right to repurchase and redeem all (but not
less than all) of the Class B Units held by the Titan Member, subject to any
restrictions under applicable law (the “Class B Repurchase Right”), if the Titan
Member has not delivered a Put Notice on or before the date that is twenty-four
(24) months after the Put Event.


(d)    Repurchase. If the Company exercises its Class B Repurchase Right, the
Company shall repurchase and redeem the Class B Redemption Interest. The
purchase price for the Class B Redemption Interest shall be determined in the
same manner as the Put Price as set forth in Section 9.7(d) above, and the
closing of the redemption of the Class B Redemption Interest shall be as
effected for the Put Interest as set forth in Section 9.7(e) above.



23



--------------------------------------------------------------------------------

Exhibit 10.1

ARTICLE 10
DISSOLUTION AND TERMINATION
Section 10.1    Events Causing Dissolution. The Company will be dissolved upon
the first to occur of the following events:
(l)    The expiration of the period (if any) fixed for the duration of the
Company, as set forth in the Certificate, unless extended by the unanimous
written consent of the Members.
(m)    The approval of a Majority in Interest.
(n)    Any other event causing a dissolution of the Company under the Act,
except that (i) a vote of the Members to dissolve will cause a dissolution only
if it satisfies Section 10.1(b) above or the next sentence, and (ii) the death,
Withdrawal, Involuntary Transfer or dissolution of a Member or the occurrence of
any other event that terminates the continued membership of a Member will not
cause the Company to be dissolved or its affairs to be wound up. Upon the
occurrence of any such event described in clause (ii) above, the Company will be
continued without dissolution, unless within ninety (90) days following the
occurrence of such event, the other Members unanimously agree in writing to
dissolve the Company. If the Company is not so dissolved, the business of the
Company will continue (A) with the affected Member, if living, remaining as a
Member (unless the Member ceases to be a Member after Withdrawal under Section
9.6), or (B) if such Interest is transferred to a successor holder by operation
of law, with such assignee being a permitted assignee of the Distribution and
Allocation rights associated with such Interest, but such assignee will become a
Substitute Member only in accordance with Section 9.3 above.
Section 10.2    Effect of Dissolution. Except as otherwise provided in this
Agreement, upon the dissolution of the Company, the Managers and the Members
will take such actions as may be required in accordance with the Act and will
proceed to wind up, liquidate and terminate the business and affairs of the
Company. In connection with such winding up, the Managers will have the
authority to liquidate and reduce to cash (to the extent necessary or
appropriate) the assets of the Company as promptly as is consistent with
obtaining a fair and reasonable value for such assets, to apply and distribute
the proceeds of such liquidation and any remaining assets in accordance with the
order of priority set forth in Section 4.2, and to do any and all acts and
things authorized by, and in accordance with, the Act and other applicable laws
for the purpose of winding up and liquidation.
ARTICLE 11
MISCELLANEOUS
Section 11.1    Title to Assets. Title to the Property and all other assets
acquired by the Company will be held in the name of the Company. No Member will
individually have any ownership interest or rights in the Property or any other
assets of the Company, except indirectly

24



--------------------------------------------------------------------------------

Exhibit 10.1

by virtue of such Member’s ownership of an Interest. No Member will have any
right to seek or obtain a partition of the Property or other assets of the
Company, nor will any Member have the right to any specific assets of the
Company upon the liquidation of or any distribution from the Company.
Section 11.2    Nature of Interest in the Company. A Member’s Interest will be
personal property for all purposes.
Section 11.3    Powers of Attorney. Each power of attorney granted by each
Member under this Agreement is a durable power of attorney, is coupled with an
interest, is irrevocable, and will survive the incapacity, dissolution,
termination or bankruptcy of the Member and/or the Transfer by the Member of all
or part of such Member’s Interest.
Section 11.4    Notices. Except for the notices required by Section 5.4, which
will be governed by that section, any notice, demand, request, call, offer or
other communication required or permitted to be given by this Agreement or by
the Act will be sufficient if in writing and if hand delivered or sent by mail
to the address of the Member as it appears on the records of the Company. All
mailed notices will be deemed delivered when deposited in the United States
mail, postage prepaid.
Section 11.5    Waiver of Default. No consent or waiver, express or implied, by
the Company or a Member with respect to any breach or default by another Member
hereunder will be deemed or construed to be a consent or waiver with respect to
any other breach or default by such Member of the same provision or any other
provision of this Agreement. Failure on the part of the Company or a Member to
complain of any act or failure to act of another Member or to declare such other
Member in default will not be deemed or constitute a waiver by the Company or
the Member of any rights hereunder.
Section 11.6    No Third Party Rights. None of the provisions contained in this
Agreement will be for the benefit of or enforceable by any third parties,
including, without limitation, creditors of the Company.
Section 11.7    Set-Off. Without limiting any other right the Company may have,
the Company, in its sole discretion, may set off against any amounts due a
Member from the Company any and all liquidated amounts then or thereafter owed
to the Company by the Member in any capacity, whether or not such amount or the
obligations to pay such amount owed by the Member is then due.
Section 11.8    Entire Agreement; Amendment. This Agreement (together with the
Certificate and any other agreements referenced herein) contains the entire
agreement between the Members, in such capacity, and the Managers, in such
capacity, relative to the formation, operation, and continuation of the Company.
Except as otherwise expressly provided elsewhere in this Agreement, this
Agreement will not be altered, modified, or changed except by a written document
duly executed by all Members at the time of such alteration, modification, or
change.

25



--------------------------------------------------------------------------------

Exhibit 10.1

Section 11.9    Severability. In the event any provision of this Agreement is
held to be illegal, invalid or unenforceable to any extent, the legality,
validity and enforceability of the remainder of this Agreement will not be
affected thereby and will remain in full force and effect and will be enforced
to the greatest extent permitted by law.
Section 11.10    Binding Agreement. Subject to the restrictions on the
disposition of a Member’s Interest herein contained, the provisions of this
Agreement will be binding upon, and inure to the benefit of, the parties hereto
and their respective heirs, personal representatives, successors and permitted
assigns.
Section 11.11    Headings. The headings of the articles and sections of this
Agreement are for convenience only and will not be considered in construing or
interpreting any of the terms or provisions hereof.
Section 11.12    Counterparts. This Agreement may be executed in any number of
counterparts, each of which will be deemed to be an original and all of which
will constitute one agreement that binds all of the parties hereto,
notwithstanding that all parties are not signatories to the same counterpart.
This Agreement may be delivered by facsimile transmission or by scanned e-mail
transmission. This Agreement will be considered to have been executed by a
person if there exists a photocopy, facsimile copy, or a photocopy of a
facsimile copy of an original hereof or of a counterpart hereof which has been
signed by such person. Any photocopy, facsimile copy, or photocopy of facsimile
copy of this Agreement or a counterpart hereof will be admissible into evidence
in any proceeding as though the same were an original.
Section 11.13    Representations.
(a)    Each Member hereby represents to the Company and each other Member that:
(i) if an entity, the Member is duly organized, validly existing and in good
standing under the laws of its state of formation, (ii) the execution, delivery
and performance of this Agreement has been duly authorized by all necessary and
appropriate action, (iii) this Agreement constitutes a valid and binding
obligation of the Member, enforceable against it in accordance with the terms
hereof, and (iv) the Units are being acquired by the Member (A) solely for
investment for the Member’s own account and not as nominee or agent or otherwise
on behalf of any other Person, and (B) not with a view to or with any present
intention to reoffer, resell, fractionalize, assign, grant any participation
interest in, or otherwise distribute the Units.
(b)    Each Member agrees to indemnify and hold harmless the Company and each of
the other Members from and against any and all damage, loss, liability, cost and
expense (including reasonable attorneys’ fees) which any of them may incur as a
result of the failure of any representation by the indemnifying Member to be
accurate.
Section 11.14    Governing Law and Agreement Supersedes Act. This Agreement will
be governed by and construed in accordance with the laws of the State of
Delaware without regard to the law of conflicts thereof. The provisions of this
Agreement will supersede and control over any and all provisions of the Act to
the contrary, to the maximum extent permitted by the Act.

26



--------------------------------------------------------------------------------

Exhibit 10.1

Section 11.15    Agreement Drafted by Counsel. Each Member and each Manager
acknowledges that (i) Polsinelli PC, counsel for the Company, has prepared this
Agreement on behalf of and in the course of its representation of the Company
and not as counsel for any Member or any Manager, (ii) each Member and Manager
has been advised of potential conflicts of interest that may exist, now or in
the future, between such Member or Manager and those of the Company and the
other Members or Managers, and (iii) the Members and Managers have been advised
by such law firm to seek independent counsel.








[Remainder of page left blank intentionally]









27



--------------------------------------------------------------------------------

Exhibit 10.1

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed effective as of the date first above written.


THE COMPANY:
THE MANAGER:
 
 
SOUTHWEST ACQUISITIONS, LLC,
IMH SPECIAL ASSET NT 175-AVN, LLC,
a Delaware limited liability company
an Arizona limited liability company,
 
 
By: IMH SPECIAL ASSET NT 175-AVN, LLC,
  By: IMH FINANCIAL CORPORATION,
an Arizona limited liability company,
a Delaware corporation,
its Manager
 its Sole Member
 
 
  By: IMH FINANCIAL CORPORATION,
 
a Delaware corporation, 
By: /s/ Steven T. Darak
  its Sole Member 
Name: Steven T. Darak
 
Title: Chief Financial Officer
By: /s/ Steven T. Darak
 
Name: Steven T. Darak
 
Title: Chief Financial Officer
 
 
 
 
 
 
 
 
 





THE MEMBERS:


IMH SPECIAL ASSET NT 175-AVN, LLC,
an Arizona limited liability company

By:    IMH FINANCIAL CORPORATION,
    a Delaware corporation,
    its Sole Member

    
By: /s/ Steven T. Darak
Name: Steven T. Darak
Title: Chief Financial Officer




Signature Page to Amended and Restated Operating Agreement of
Southwest Acquisitions, LLC



--------------------------------------------------------------------------------

Exhibit 10.1



TITAN INVESTMENTS IX, LLC,
a Colorado limited liability company


By:    Titan Investments I, LLC,
a Delaware limited liability company


    
/s/ Stuart R. Davis
By: Stuart R. Davis
Its; Managing Member











Signature Page to Amended and Restated Operating Agreement of
Southwest Acquisitions, LLC



--------------------------------------------------------------------------------

Exhibit 10.1

                                
                                                    




SCHEDULE A


LIST OF MEMBERS
(10/20/2014)




Name


Class A Units
Class B Units
Capital Contribution
IMH Special Asset NT 175-AVN, LLC
930
0
$2,328,766.00
(1)
Titan Investments IX, LLC
0
70*
$0.00
Total:
930
70
$2,328,766.00





(1)
The Capital Contribution to the Company by IMH Special Asset NT 175-AVN, LLC was
the conveyance of the Real Property to IMH Gabella, LLC. Such Real Property
shall, for Capital Contribution determination purposes, be treated as having
been contributed to the Company by IMH Special Asset NT 175-AVN, LLC as its
Capital Contribution followed by the Company’s contribution of such Real
Property to IMH Gabella, LLC.





* See, Section 3.8(b) and Section 3.8(c) with respect to the unvested 16.67
Budget Class B Units and the unvested 16.67 Completion Class B Units.
    



A-1



--------------------------------------------------------------------------------

Exhibit 10.1

SCHEDULE B


Description of Real Property




Lot 1, Block 1; Lots 1, 2 and 3, Block 2; Lot 1, Block 3; Lot 1, Block 7; Lot 1,
Block 8; Lot 1, Block 9; Lots 1 and 2, Block 10; all in Legacy of Apple Valley
North, Dakota County, Minnesota.


Phase I (Gabella)


Lot 1, Block 2
Lot 2, Block 2
Lot 3, Block 2
Lot 1, Block 3



B-1



--------------------------------------------------------------------------------

Exhibit 10.1



SCHEDULE C


TAX EXHIBIT




aDefinitions. As used in this Tax Exhibit, the following terms will have the
following meanings, unless the context otherwise specifies:
“Adjusted Capital Account Deficit” means, with respect to any Member, the
deficit balance, if any, in such Member’s Capital Account as of the end of the
relevant fiscal year, after giving effect to the following adjustments: (i)
increased for any amounts such Member is unconditionally obligated to restore
and the amount of such Member’s share of Company Minimum Gain and Member Minimum
Gain after taking into account any changes during such year; and (ii) reduced by
the items described in Treasury Regulation §§ 1.704‑1(b)(2)(ii)(d)(4), (5) and
(6).
“Company Minimum Gain” will have the same meaning as partnership minimum gain
set forth in Treasury Regulation § 1.704‑2(d). Company Minimum Gain will be
determined, first, by computing for each Nonrecourse Liability any gain which
the Company would realize if the Company disposed of the property subject to
that liability for no consideration other than full satisfaction of such
liability and, then, aggregating the separately computed gains. For purposes of
computing gain, the Company will use the basis of such property which is used
for purposes of maintaining Capital Accounts under Section 3.2 of the Agreement.
In any taxable year in which a Revaluation occurs, the net increase or decrease
in Company Minimum Gain for such taxable year will be determined by: (1)
calculating the net decrease or increase in Company Minimum Gain using the
current year’s book value and the prior year’s amount of Company Minimum Gain,
and (2) adding back any decrease in Company Minimum Gain arising solely from the
Revaluation.
“Credits” means all investment and other tax credits allowed by the Code with
respect to activities of the Company or the Property.
“Income” and “Loss” mean, respectively, for each fiscal year or other period, an
amount equal to the Company’s taxable income or loss for such year or period,
determined in accordance with Code Section 703(a), except that for this purpose
(i) all items of income, gain, deduction or loss required to be separately
stated by Code Section 703(a)(1) will be included in taxable income or loss;
(ii) tax exempt income will be added to taxable income or loss; (iii) any
expenditures described in Code Section 705(a)(2)(B) (or treated as Code Section
705(a)(2)(B) expenditures in accordance with Treasury Regulation
§ 1.704‑1(b)(2)(iv)(i)) and not otherwise taken into account in computing
taxable income or loss will be subtracted; and (iv) taxable income or loss will
be adjusted to reflect any item of income or loss specifically allocated in
ARTICLE 4 of the Agreement.
“Member Minimum Gain” will have the same meaning as partner nonrecourse debt
minimum gain as set forth in Treasury Regulation § l.704‑2(i)(3). With respect
to each Member Nonrecourse Debt, Member Minimum Gain will be determined by
computing for each Member Nonrecourse Debt any gain which the Company would
realize if the Company disposed of the property subject to that liability for no
consideration other than full satisfaction of such liability.

C-1



--------------------------------------------------------------------------------

Exhibit 10.1

For purposes of computing gain, the Company will use the basis of such property
which is used for purposes of maintaining Capital Accounts. In any taxable year
in which a Revaluation occurs, the net increase or decrease in Member Minimum
Gain for such taxable year will be determined by: (i) calculating the net
decrease or increase in Member Minimum Gain using the current year’s book value
and the prior year’s amount of Member Minimum Gain, and (ii) adding back any
decrease in Member Minimum gain arising solely from the Revaluation.
“Member Nonrecourse Debt” will have the same meaning as partner nonrecourse debt
set forth in Treasury Regulation § 1.704‑2(b)(4).
“Member Nonrecourse Deductions” will have the same meaning as partner
nonrecourse deductions set forth in Treasury Regulation § 1.704‑2(i)(2).
Generally, the amount of Member Nonrecourse Deductions with respect to a Member
Nonrecourse Debt for a fiscal year equals the net increase during the year in
the amount of Member Minimum Gain (determined in accordance with Treasury
Regulation § 1.704‑2(i)) reduced (but not below zero) by the aggregate
distributions made during the year of proceeds of a Member Nonrecourse Debt and
allocable to the increase in Member Minimum Gain, determined according to the
provisions of Treasury Regulation § 1.704‑2(i).
“Nonrecourse Deduction” will have the same meaning as nonrecourse deductions set
forth in Treasury Regulation § 1.704‑2(b)(1). Generally, the amount of
Nonrecourse Deductions for a fiscal year equals the net increase in the amount
of Company Minimum Gain (determined in accordance with Treasury Regulation
§ 1.704‑2(d)) during such year reduced (but not below zero) by the aggregate
distributions made during the year of proceeds of a Nonrecourse Liability that
are allocable to an increase in Company Minimum Gain, determined according to
the provisions of Treasury Regulation § 1.704‑2(c) and (h).
“Nonrecourse Liability” means a Company liability with respect to which no
Member bears the economic risk of loss as determined under Treasury Regulation
§ 1.752‑1(a)(2).
“Revaluation” means the occurrence of an event described in clause (v), (w),
(x), (y) or (z) of Section 2 below in which the book basis of Property is
adjusted to its Fair Value.
“Tax Matters Partner” has the meaning set forth in Section 8.5(b).
“Treasury Regulations” means the regulations promulgated by the Treasury
Department with respect to the Code, as such regulations are amended from time
to time, or corresponding provisions of future regulations.
bCapital Accounts. Each Member’s Capital Account will be (a) increased by
(i) the amount of money contributed by such Member, (ii) the Fair Value of
property contributed by such Member (net of liabilities secured by such
contributed property that the Company is considered to assume or take subject to
under Code Section 752), (iii) allocations to such Member, in accordance with
ARTICLE 4 of the Agreement, of Company income and gain (or items thereof), and
(iv) to the extent not already netted out under clause (b)(ii) below, the amount
of any Company liabilities assumed by the Member or which are secured by any
property distributed to such Member; and (b)

C-2



--------------------------------------------------------------------------------

Exhibit 10.1

decreased by (i) the amount of money distributed to such Member, (ii) the Fair
Value of property distributed to such Member (net of liabilities secured by such
distributed property that such Member is considered to assume or take subject to
under Code Section 752), (iii) allocations to such Member, in accordance with
ARTICLE 4 of the Agreement, of Company loss and deduction (or items thereof),
and (iv) to the extent not already netted out under clause (a)(ii) above, the
amount of any liabilities of the Member assumed by the Company or which are
secured by any property contributed by such Member to the Company.
In the event any interest in the Company is transferred in accordance with the
terms of this Agreement, the assignee will succeed to the Capital Account of the
assignor to the extent it relates to the transferred interest, except as
otherwise provided in the written transfer agreement between the assignor and
assignee.
In the event of (v) the grant of a more than de minimis Interest in the Company
as consideration for the provision of services to or for the benefit of the
Company by an existing Member acting in a Member capacity, or by a new Member
acting in a Member capacity or in anticipation of being a member, (w) an
additional capital contribution by an existing or an additional Member of more
than a de minimis amount or a distribution of property which results in a shift
in Percentage Interests, (x) the distribution by the Company to a Member of more
than a de minimis amount of property (other than cash), (y) a distribution of
Property in exchange for an Interest, or (z) the liquidation of the Company
within the meaning of Treasury Regulation § 1.704‑1(b)(2)(ii)(g), the book basis
of the Company Property will be adjusted to Fair Value and the Capital Accounts
of all the Members will be adjusted simultaneously to reflect the aggregate net
adjustment to book basis as if the Company recognized gain and loss equal to the
amount of such aggregate net adjustment.
If Property is subject to Code Section 704(c) or is revalued on the books of the
Company in accordance with the preceding paragraph in accordance with Section
1.704-1(b)(2)(iv)(f) of the Treasury Regulations, the Members’ Capital Accounts
will be adjusted in accordance with Section 1.704-1(b)(2)(iv)(g) of the Treasury
Regulations for allocations to the Members of depreciation, amortization and
gain or loss, as computed for book purposes (and not tax purposes) with respect
to such Property.
The foregoing provisions of this Section 2 and the other provisions of the
Agreement relating to the maintenance of capital accounts are intended to comply
with Treasury Regulation § 1.704‑1(b) and Treasury Regulation § 1.704‑2, and
will be interpreted and applied in a manner consistent with such Treasury
Regulations. To the extent necessary to comply with Treasury Regulation
§ 1.704-1(b)(2)(ii)(d), a Member’s Capital Account will be reduced for the
adjustments and allocations set forth in Treasury Regulation
§ 1.704-1(b)(2)(ii)(d)(4), (5) and (6). In the event a Majority in Interest
determines that it is prudent or advisable to modify the manner in which the
Capital Accounts, or any increases or decreases thereto, are computed in order
to comply with such Treasury Regulations, such Majority in Interest may cause
such modification to be made without the consent of all the Members, provided
that it is not likely to have a material effect on the amounts distributable to
any Member upon the dissolution of the Company. In addition, a Majority in
Interest

C-3



--------------------------------------------------------------------------------

Exhibit 10.1

may amend this Agreement in order to comply with such Treasury Regulations as
provided in Section 3(j) of this Tax Exhibit.
cSpecial Rules Regarding Allocation of Tax Items. Notwithstanding the provisions
of ARTICLE 4 of the Agreement, the following special rules will apply in
allocating the net income or net loss of the Company:
(a)Section 704(c) and Revaluation Allocations. In accordance with Code Section
704(c) and the Treasury Regulations thereunder, and notwithstanding any
subsequent repeal or modification thereof, income, gain, loss and deduction with
respect to any property contributed to the capital of the Company will, solely
for tax purposes, be allocated among the Members so as to take account of any
variation between the adjusted basis of such property to the Company for federal
income tax purposes and its Fair Value at the time of contribution. In the event
of the occurrence of a Revaluation, subsequent allocations of income, gain, loss
and deduction with respect to such property will take account of any variation
between the adjusted basis of such property to the Company for federal income
tax purposes and its Fair Value immediately after the adjustment in the same
manner as under Code Section 704(c) and the Treasury Regulations thereunder.
Allocations in accordance with this Section 3(a) are solely for income tax
purposes and will not affect, or in any way be taken into account in computing,
any Member’s Capital Account, distributions or share of income or loss, in
accordance with any provision of this Agreement.
(b)Minimum Gain Chargeback. Notwithstanding any other provision of ARTICLE 4 of
the Agreement, if there is a net decrease in Company Minimum Gain during a
Company taxable year, each Member will be allocated items of income and gain for
such year (and, if necessary, for subsequent years) in an amount equal to that
Member’s share of the net decrease in Company Minimum Gain during such year
(hereinafter referred to as the “Minimum Gain Chargeback Requirement”). A
Member’s share of the net decrease in Company Minimum Gain is the amount of the
total decrease multiplied by the Member’s percentage share of the Company
Minimum Gain at the end of the immediately preceding taxable year. A Member is
not subject to the Minimum Gain Chargeback Requirement to the extent: (i) the
Member’s share of the net decrease in Company Minimum Gain is caused by a
guarantee, refinancing or other change in the debt instrument causing it to
become partially or wholly recourse debt or a Member Nonrecourse Liability, and
the Member bears the economic risk of loss for the newly guaranteed, refinanced
or otherwise changed liability; (ii) the Member contributes capital to the
Company that is used to repay the Nonrecourse Liability and the Member’s share
of the net decrease in Company Minimum Gain results from the repayment; or (iii)
the Minimum Gain Chargeback Requirement would cause a distortion and the
Commissioner of the Internal Revenue Service waives such requirement.
A Member’s share of Company Minimum Gain will be computed in accordance with
Treasury Regulation § 1.704‑2(g) and as of the end of any Company taxable year
will equal: (1) the sum of the nonrecourse deductions allocated to that Member
up to that time and the distributions made to that Member up to that time of
proceeds of a Nonrecourse Liability allocable to an increase of Company Minimum
Gain, minus (2) the sum of that Member’s

C-4



--------------------------------------------------------------------------------

Exhibit 10.1

aggregate share of net decrease in Company Minimum Gain plus his aggregate share
of decreases resulting from revaluations of Company Property subject to
Nonrecourse Liabilities. In addition, a Member’s share of Company Minimum Gain
will be adjusted for the conversion of recourse and Member Nonrecourse
Liabilities into Nonrecourse Liabilities in accordance with Treasury Regulation
§ 1.704‑2(g)(3). In computing the above, amounts allocated or distributed to the
Member’s predecessor in interest will be taken into account.
(c)Member Minimum Gain Chargeback. Notwithstanding any other provision of
ARTICLE 4 of the Agreement, if there is a net decrease in Member Minimum Gain
during a Company taxable year, any Member with a share of that Member Minimum
Gain (determined under Treasury Regulation § 1.704‑2(i)(5)) as of the beginning
of the year will be allocated items of income and gain for such year (and, if
necessary, for subsequent years) equal to that Member’s share of the net
decrease in Member Minimum Gain. In accordance with Treasury Regulation
§ 1.704‑2(i)(4), a Member is not subject to the Member Minimum Gain Chargeback
requirement to the extent the net decrease in Member Minimum Gain arises because
the liability ceases to be Member Nonrecourse Debt due to a conversion,
refinancing or other change in the debt instrument that causes it to be
partially or wholly a nonrecourse debt. The amount that would otherwise be
subject to the Member Minimum Gain Chargeback requirement is added to the
Member’s share of Company Minimum Gain.
(d)Qualified Income Offset. In the event any Member unexpectedly receives an
adjustment, allocation or distribution described in Treasury Regulation
§ 1.704.1(b)(2)(ii)(d)(4), (5) or (6), which causes or increases such Member’s
Adjusted Capital Account Deficit, items of Company income and gain (consisting
of a pro rata portion of each item of Company income, including gross income,
and gain for such year) will be specially allocated to such Member in an amount
and manner sufficient to eliminate such Adjusted Capital Account Deficit as
quickly as possible, provided that an allocation under this Section 3(d) will be
made if and only to the extent such Member would have an Adjusted Capital
Account Deficit after all other allocations under ARTICLE 4 of the Agreement
have been made.
(e)Nonrecourse Deductions. Nonrecourse Deductions for any taxable year or other
period will be allocated to the Members in proportion to their Percentage
Interests.
(f)Member Nonrecourse Deductions. Any Member Nonrecourse Deduction will be
allocated to the Member who bears the risk of loss with respect to the loan to
which such Member Nonrecourse Deductions are attributable in accordance with
Treasury Regulation § 1.704‑2(i).
(g)Curative Allocations. Any special allocations of items of income, gain,
deduction or loss in accordance with Sections 3(b), (c), (d), (e), (f) and (h)
of this Tax Exhibit will be taken into account in computing subsequent
allocations of income and gain in accordance with ARTICLE 4 of the Agreement, so
that the net amount of any items so allocated and all other items allocated to
each Member in accordance with ARTICLE 4 of the Agreement will, to the extent
possible, be equal to the net amount that would have been

C-5



--------------------------------------------------------------------------------

Exhibit 10.1

allocated to each such Member in accordance with the provisions of ARTICLE 4 of
the Agreement if such adjustments, allocations or distributions had not
occurred.
(h)Loss Allocation Limitation. Notwithstanding the other provisions of ARTICLE 4
of the Agreement, unless otherwise agreed to by all of the Members, no Member
will be allocated Loss in any taxable year which would cause or increase an
Adjusted Capital Account Deficit as of the end of such taxable year.
(i)Share of Nonrecourse Liabilities. Solely for purposes of determining a
Member’s proportionate share of the “excess nonrecourse liabilities” of the
Company within the meaning of Treasury Regulation § 1.752‑3(a)(3), each Member’s
interest in Company profits is equal to its respective Percentage Interest.
(j)Compliance with Treasury Regulations. The foregoing provisions of this
Section 3 are intended to comply with Treasury Regulation §§ 1.704‑1, 1.704‑2
and 1.752‑1 through 1.752‑5, and will be interpreted and applied in a manner
consistent with such Treasury Regulations. In the event it is determined by a
Majority in Interest that it is prudent or advisable to so amend this Agreement
in order to comply with such Treasury Regulations, such Majority in Interest is
empowered to amend or modify this Agreement without the consent of all the
Members, notwithstanding any other provision of the Agreement.
(k)General Allocation Provisions. Except as otherwise provided in this
Agreement, all items that are components of Income or Loss will be divided among
the Members in the same proportions as they share such net income or net loss,
as the case may be, for the year. For purposes of determining the Income, Loss
or any other items for any period, Income, Loss or any such other items will be
determined on a daily, monthly or other basis, as determined by the Manager
using any permissible method under Code Section 706 and the Treasury Regulations
thereunder.



C-6

